DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application IN 202011020854, filed on May 18, 2020.
Claims 1-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 10, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method, apparatus, and a non-transitory computer-readable storage medium (CRM) for performing optimization-based disease spread forecasting. 
The limitations of (Claim 1 being representative) “ (a) identifying a retrospective timeseries data object; (b) processing the retrospective timeseries data object to generate a plurality of temporally dynamic parameters of the multi-risk-level disease spread forecasting machine learning model, wherein the plurality of temporally dynamic parameters comprise a general susceptibility parameter, a heightened risk ratio parameter, a heightened risk infection probability parameter, and a non-heightened risk infection probability parameter; (c) and enabling access to the multi-risk-level disease spread forecasting machine learning model to generate a prospective disease spread forecast data object and perform one or more prediction-based actions based at least in part on the prospective disease spread forecast data object.”, as drafted, is a process that, under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting an apparatus and a non-transitory computer-readable storage medium for performing optimization-based disease spread forecasting, the claimed invention amounts to managing personal behavior or interaction between people. For example, but for the apparatus and a non-transitory computer-readable storage medium, this claim encompasses a person identifying data, processing the data into a variety of parameters, generate a prospective disease forecast object, and perform one or more prediction-based actions at least in part on the prospective disease spread forecast data object in the manner described in the identified abstract idea, supra. The Examiner notes that “method of organizing human activity” includes a person’s interaction with a computer (see October 2019 Update: Subject Matter Eligibility at Col. 5). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of an apparatus (Claim 10) and a non-transitory computer-readable storage medium (Claim 19) that implements the identified abstract idea. These elements are not exclusively described by the applicant and is recited at a high-level of generality (i.e., a generic server performing a generic computer functions of identifying data, processing the data into a variety of parameters, generate a prospective disease forecast object, and perform one or more prediction-based actions at least in part on the prospective disease spread forecast data object.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a server to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Claims 2-9, 11-18, and 20 are similarly rejected because they either further define/narrow the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Claim(s) 2, 11, and 20 merely describe(s) a prospective termination forecast. Claim(s) 3 and 12 merely describe(s) a prospective recovery forecast. Claim(s) 4 and 13 merely describe(s) a prospective containment forecast. Claim(s) 5 and 14 merely describe(s) a prospective infection forecast. Claim(s) 6 and 15 merely describe(s) a prospective susceptibility forecast. Claim(s) 7 and 16 merely describe(s) a prospective non-heightened risk forecast. Claim(s) 8 and 17 merely describe(s) a prospective heightened risk forecast. 
Claim(s) 9 and 18 merely describe(s) determining the general susceptibility parameter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9, 10, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadilek (U.S. 20190148023 A1) in view of Khan (US 10394776 B2). 

REGARDING CLAIM 1
Sadilek teaches a computer-implemented method for performing optimization-based disease spread forecasting using a multi-risk-level disease spread forecasting machine learning model, the computer-implemented method comprising: 
identifying a retrospective timeseries data object; [Sadilek teaches at Para. 0022 that to identify the locations associated with elevated levels of the disease, the computing system can obtain data associated with a first plurality of users. For example, the data can include search engine data and/or location data. The data can also include additional feature data, as described further below. For example, the location data can include current location data that describes current location of users and/or location history data that describes historical locations of users in the past. For example, the location history data can include sets of location (e.g., in the form of geo-coordinates) and time (e.g., in the form of a timestamp). For example, a user's device (e.g., smartphone) can periodically (e.g., once per minute) communicate its current location (e.g., as determined by a GPS, Wi-Fi triangulation, cell tower triangulation, etc.) to a centralized server which can generate and store a log of such information. Alternatively, or additionally, the user's location can be derived from the search query and/or IP address of the device. Such location can optionally be stored in the log. In some implementations, the first plurality of users is not a specifically defined set of users but instead refers to the general population as a whole, or at least the general population for which the corresponding data (e.g., search engine data) is available.
and subsequent to generating the plurality of temporally dynamic parameters, enabling access to the multi-risk-level disease spread forecasting machine learning model to generate a prospective disease spread forecast data object and perform one or more prediction-based actions based at least in part on the prospective disease spread forecast data object. [Sadilek teaches at Para. 0032 that the computing system can receive, as an output of the machine-learned disease detection model, identification of a second plurality of users predicted to have the disease. The second plurality of users can be a subset of the first plurality of users. Thus, in some implementations, the computing system can input the search engine data, location data (e.g., location history data), and/or other feature data associated with a user into the machine-learned disease detection model and can receive a prediction from the machine-learned disease detection model as to whether such user is suffering from the disease. In some implementations, the prediction can indicate whether the user is currently suffering from the disease and/or whether the user suffered from the disease in the past and, if so, at what time in the past. Para. 0043 teaches that the computing system can provide one or more alerts to users, disease abatement systems, manufacturers of products and services to remediate the disease, producers and distributors of medicines, hospitals and emergency response providers, and/or appropriate governmental authorities regarding the locations that have been identified as having elevated levels of the disease or predicted to have elevated levels of the disease. The Examiner notes that the claim fails to positively recite performing a function using the machine learning model or actually executing the machine learning model. The claims only positively recite providing access to the model. The model being used to generate a prospective disease spread forecast data object is interpreted to be directed to the intended use of the model.]
Sadilek may not explicitly teach; however, Khan teaches
processing the retrospective timeseries data object to generate a plurality of temporally dynamic parameters of the multi-risk-level disease spread forecasting machine learning model, wherein the plurality of temporally dynamic parameters comprise a general susceptibility parameter, a heightened risk ratio parameter, a heightened risk infection probability parameter, and a non-heightened risk infection probability parameter; [Khan at Col 7 Lines 4-8 teaches that the global pathogen risk factors database 25 may be populated with data pertaining to: i) pertinent characteristics of individual pathogens and  iii) pertinent characteristics of the host population. Khan teaches at Col 7 Lines 12-18 that the pertinent characteristics of individual pathogens may include their communicability, mode of transmission, reproduction number, attack rate (heightened risk ratio parameter), virulence (general susceptibility parameter) and antimicrobial resistance. Pertinent characteristics of the host population may include the population size, population density, age structure/demographics, population behavior, disease specific immunity (non-heightened risk infection probability parameter) and general immune competence (heightened risk infection probability parameter). Khan at Col 7 Lines 53-67 and Col 8 Lines 1-6 teaches that to produce a standardized vulnerability index for each pathogen across each city worldwide, each set of risk factor values for a pathogen are rescaled between 0 and 1 (lowest to highest risk). This process is achieved by applying a statistical rescaling algorithm to each set of risk factor values using a computer processor, with results saved to a computer readable medium. Where there are multiple sets of risk factors for a given pathogen, each set of risk factor values is independently rescaled, aggregated, and then the sum is rescaled again (i.e. to create a single vulnerability index for each pathogen across each city worldwide). The default rescaling process (where multiple risk factors are involved) is unweighted with optional weighting by users if they deem certain risk factors to be of greater significance than others. Since risk factor values for pathogens continuously change over time, vulnerability indices for each city also change over time. The rescaling process is repeated for each pathogen and its corresponding risk factor values until all pathogens in the invention are processed. The entire process is also repeated at frequent scheduled intervals (e.g. daily) with results saved to memory.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to modify the method for performing optimization-based disease spread forecasting as taught by Sadilek and incorporate processing the retrospective timeseries data object to generate a plurality of temporally dynamic parameters as taught by Khan, with the motivation of minimizing the threat of unknown pathogens to human health, security, and economic activity, providing an improved method and system that is anticipatory in nature, which can forecast the local risks and consequences of continuously evolving global infectious disease activity (Khan Col 1 Lines 28-32 and Lines 51-54).

REGARDING CLAIM 9
Sadilek teaches the computer-implemented method of claim 1, wherein determining the general susceptibility parameter comprises: 
for each candidate general susceptibility parameter value of the plurality of candidate general susceptibility parameter values, generating a mean absolute error measure; and determining the general susceptibility parameter based at least in part on each mean absolute error measure for a candidate general susceptibility parameter value of the plurality of candidate general susceptibility parameter values. [Sadilek teaches at Para. 0076 that the training computing system 150 can include a model trainer 160 that trains the machine-learned models 120 and/or 140 stored at the user computing device 102 and/or the server computing system 130 using various training or learning techniques, such as, for example, backwards propagation of errors. In some implementations, performing backwards propagation of errors can include performing truncated backpropagation through time. Sadilek teaches at Para. 0078 that the training pipeline collects queries and uses them as positive examples. Then, it samples other queries to serve as negative examples. Finally, the disease detection model can be trained using these two sets of queries.]
Sadilek may not explicitly teach; however, Khan teaches
identifying a plurality of candidate general susceptibility parameter values; [ Khan at Col 7 Lines 4-8 teaches that the global pathogen risk factors database 25 may be populated with data pertaining to: i) pertinent characteristics of individual pathogens and iii) pertinent characteristics of the host population. Khan teaches at Col 7 Lines 12-18 that the pertinent characteristics of individual pathogens may include their communicability, mode of transmission, reproduction number, attack rate (heightened risk ratio parameter), virulence (general susceptibility parameter) and antimicrobial resistance. Khan at Col 7 Lines 53-67 and Col 8 Lines 1-6 teaches that to produce a standardized vulnerability index for each pathogen across each city worldwide, each set of risk factor values for a pathogen are rescaled between 0 and 1 (lowest to highest risk). This process is achieved by applying a statistical rescaling algorithm to each set of risk factor values using a computer processor, with results saved to a computer readable medium. Where there are multiple sets of risk factors for a given pathogen, each set of risk factor values is independently rescaled, aggregated, and then the sum is rescaled again (i.e. to create a single vulnerability index for each pathogen across each city worldwide). The default rescaling process (where multiple risk factors are involved) is unweighted with optional weighting by users if they deem certain risk factors to be of greater significance than others. Since risk factor values for pathogens continuously change over time, vulnerability indices for each city also change over time. The rescaling process is repeated for each pathogen and its corresponding risk factor values until all pathogens in the invention are processed. The entire process is also repeated at frequent scheduled intervals (e.g. daily) with results saved to memory.] 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to modify the method for the computer-implemented method as taught by Sadilek and incorporate identifying a plurality of candidate general susceptibility parameter values as taught by Khan, with the motivation of minimizing the threat of unknown pathogens to human health, security, and economic activity, providing an improved method and system that is anticipatory in nature, which can forecast the local risks and consequences of continuously evolving global infectious disease activity (Khan Col 1 Lines 28-32 and Lines 51-54).

REGARDING CLAIM 10
Sadilek teaches an apparatus for performing optimization-based disease spread forecasting using a multi- risk-level disease spread forecasting machine learning model, 
the apparatus comprising at least one processor and at least one memory including program code, the at least one memory and the program code configured to, with the processor, cause the apparatus to at least: [ Sadilek teaches at Para.0065 teaches one or more processors 112 and a memory 114. The memory 114 can store data 116 and instructions 118 which are executed by the processor 112 to cause the user computing device 102 to perform operations.] 
identifying a retrospective timeseries data object; [Sadilek teaches at Para. 0022 that to identify the locations associated with elevated levels of the disease, the computing system can obtain data associated with a first plurality of users. For example, the data can include search engine data and/or location data. The data can also include additional feature data, as described further below. For example, the location data can include current location data that describes current location of users and/or location history data that describes historical locations of users in the past. For example, the location history data can include sets of location (e.g., in the form of geo-coordinates) and time (e.g., in the form of a timestamp). For example, a user's device (e.g., smartphone) can periodically (e.g., once per minute) communicate its current location (e.g., as determined by a GPS, Wi-Fi triangulation, cell tower triangulation, etc.) to a centralized server which can generate and store a log of such information. Alternatively, or additionally, the user's location can be derived from the search query and/or IP address of the device. Such location can optionally be stored in the log. In some implementations, the first plurality of users is not a specifically defined set of users but instead refers to the general population as a whole, or at least the general population for which the corresponding data (e.g., search engine data) is available.
and subsequent to generating the plurality of temporally dynamic parameters, enabling access to the multi-risk-level disease spread forecasting machine learning model to generate a prospective disease spread forecast data object and perform one or more prediction-based actions based at least in part on the prospective disease spread forecast data object. [Sadilek teaches at Para. 0032 that the computing system can receive, as an output of the machine-learned disease detection model, identification of a second plurality of users predicted to have the disease. The second plurality of users can be a subset of the first plurality of users. Thus, in some implementations, the computing system can input the search engine data, location data (e.g., location history data), and/or other feature data associated with a user into the machine-learned disease detection model and can receive a prediction from the machine-learned disease detection model as to whether such user is suffering from the disease. In some implementations, the prediction can indicate whether the user is currently suffering from the disease and/or whether the user suffered from the disease in the past and, if so, at what time in the past. Para. 0043 teaches that the computing system can provide one or more alerts to users, disease abatement systems, manufacturers of products and services to remediate the disease, producers and distributors of medicines, hospitals and emergency response providers, and/or appropriate governmental authorities regarding the locations that have been identified as having elevated levels of the disease or predicted to have elevated levels of the disease. The Examiner notes that the claim fails to positively recite performing a function using the machine learning model or actually executing the machine learning model. The claims only positively recite providing access to the model. The model being used to generate a prospective disease spread forecast data object is interpreted to be directed to the intended use of the model.]
Sadilek may not explicitly teach; however, Khan teaches
processing the retrospective timeseries data object to generate a plurality of temporally dynamic parameters of the multi-risk-level disease spread forecasting machine learning model, wherein the plurality of temporally dynamic parameters comprise a general susceptibility parameter, a heightened risk ratio parameter, a heightened risk infection probability parameter, and a non-heightened risk infection probability parameter; [Khan at Col 7 Lines 4-8 teaches that the global pathogen risk factors database 25 may be populated with data pertaining to: i) pertinent characteristics of individual pathogens and  iii) pertinent characteristics of the host population. Khan teaches at Col 7 Lines 12-18 that the pertinent characteristics of individual pathogens may include their communicability, mode of transmission, reproduction number, attack rate (heightened risk ratio parameter), virulence (general susceptibility parameter) and antimicrobial resistance. Pertinent characteristics of the host population may include the population size, population density, age structure/demographics, population behavior, disease specific immunity (non-heightened risk infection probability parameter) and general immune competence (heightened risk infection probability parameter). Khan at Col 7 Lines 53-67 and Col 8 Lines 1-6 teaches that to produce a standardized vulnerability index for each pathogen across each city worldwide, each set of risk factor values for a pathogen are rescaled between 0 and 1 (lowest to highest risk). This process is achieved by applying a statistical rescaling algorithm to each set of risk factor values using a computer processor, with results saved to a computer readable medium. Where there are multiple sets of risk factors for a given pathogen, each set of risk factor values is independently rescaled, aggregated, and then the sum is rescaled again (i.e. to create a single vulnerability index for each pathogen across each city worldwide). The default rescaling process (where multiple risk factors are involved) is unweighted with optional weighting by users if they deem certain risk factors to be of greater significance than others. Since risk factor values for pathogens continuously change over time, vulnerability indices for each city also change over time. The rescaling process is repeated for each pathogen and its corresponding risk factor values until all pathogens in the invention are processed. The entire process is also repeated at frequent scheduled intervals (e.g. daily) with results saved to memory.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to modify the method for performing optimization-based disease spread forecasting as taught by Sadilek and incorporate processing the retrospective timeseries data object to generate a plurality of temporally dynamic parameters, with the motivation of minimizing the threat of unknown pathogens to human health, security, and economic activity, providing an improved method and system that is anticipatory in nature, which can forecast the local risks and consequences of continuously evolving global infectious disease activity (Khan Col 1 Lines 28-32 and Lines 51-54).

REGARDING CLAIM 18
Claim(s) 18 is/ are analogous to Claim(s) 9, thus Claim(s) 18 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 9.

REGARDING CLAIM 19
Sadilek teaches a computer program product for performing optimization-based disease spread forecasting using a multi-risk-level disease spread forecasting machine learning model, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions configured to: [Sadilek teaches at Para. 0008 that the computing system includes one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors, cause the one or more processors to perform operations.]
 identifying a retrospective timeseries data object; [Sadilek teaches at Para. 0022 that to identify the locations associated with elevated levels of the disease, the computing system can obtain data associated with a first plurality of users. For example, the data can include search engine data and/or location data. The data can also include additional feature data, as described further below. For example, the location data can include current location data that describes current location of users and/or location history data that describes historical locations of users in the past. For example, the location history data can include sets of location (e.g., in the form of geo-coordinates) and time (e.g., in the form of a timestamp). For example, a user's device (e.g., smartphone) can periodically (e.g., once per minute) communicate its current location (e.g., as determined by a GPS, Wi-Fi triangulation, cell tower triangulation, etc.) to a centralized server which can generate and store a log of such information. Alternatively, or additionally, the user's location can be derived from the search query and/or IP address of the device. Such location can optionally be stored in the log. In some implementations, the first plurality of users is not a specifically defined set of users but instead refers to the general population as a whole, or at least the general population for which the corresponding data (e.g., search engine data) is available.
and subsequent to generating the plurality of temporally dynamic parameters, enabling access to the multi-risk-level disease spread forecasting machine learning model to generate a prospective disease spread forecast data object and perform one or more prediction-based actions based at least in part on the prospective disease spread forecast data object. [Sadilek teaches at Para. 0032 that the computing system can receive, as an output of the machine-learned disease detection model, identification of a second plurality of users predicted to have the disease. The second plurality of users can be a subset of the first plurality of users. Thus, in some implementations, the computing system can input the search engine data, location data (e.g., location history data), and/or other feature data associated with a user into the machine-learned disease detection model and can receive a prediction from the machine-learned disease detection model as to whether such user is suffering from the disease. In some implementations, the prediction can indicate whether the user is currently suffering from the disease and/or whether the user suffered from the disease in the past and, if so, at what time in the past. Para. 0043 teaches that the computing system can provide one or more alerts to users, disease abatement systems, manufacturers of products and services to remediate the disease, producers and distributors of medicines, hospitals and emergency response providers, and/or appropriate governmental authorities regarding the locations that have been identified as having elevated levels of the disease or predicted to have elevated levels of the disease. The Examiner notes that the claim fails to positively recite performing a function using the machine learning model or actually executing the machine learning model. The claims only positively recite providing access to the model. The model being used to generate a prospective disease spread forecast data object is interpreted to be directed to the intended use of the model.]
Sadilek may not explicitly teach; however, Khan teaches
processing the retrospective timeseries data object to generate a plurality of temporally dynamic parameters of the multi-risk-level disease spread forecasting machine learning model, wherein the plurality of temporally dynamic parameters comprise a general susceptibility parameter, a heightened risk ratio parameter, a heightened risk infection probability parameter, and a non-heightened risk infection probability parameter; [Khan at Col 7 Lines 4-8 teaches that the global pathogen risk factors database 25 may be populated with data pertaining to: i) pertinent characteristics of individual pathogens and  iii) pertinent characteristics of the host population. Khan teaches at Col 7 Lines 12-18 that the pertinent characteristics of individual pathogens may include their communicability, mode of transmission, reproduction number, attack rate (heightened risk ratio parameter), virulence (general susceptibility parameter) and antimicrobial resistance. Pertinent characteristics of the host population may include the population size, population density, age structure/demographics, population behavior, disease specific immunity (non-heightened risk infection probability parameter) and general immune competence (heightened risk infection probability parameter). Khan at Col 7 Lines 53-67 and Col 8 Lines 1-6 teaches that to produce a standardized vulnerability index for each pathogen across each city worldwide, each set of risk factor values for a pathogen are rescaled between 0 and 1 (lowest to highest risk). This process is achieved by applying a statistical rescaling algorithm to each set of risk factor values using a computer processor, with results saved to a computer readable medium. Where there are multiple sets of risk factors for a given pathogen, each set of risk factor values is independently rescaled, aggregated, and then the sum is rescaled again (i.e. to create a single vulnerability index for each pathogen across each city worldwide). The default rescaling process (where multiple risk factors are involved) is unweighted with optional weighting by users if they deem certain risk factors to be of greater significance than others. Since risk factor values for pathogens continuously change over time, vulnerability indices for each city also change over time. The rescaling process is repeated for each pathogen and its corresponding risk factor values until all pathogens in the invention are processed. The entire process is also repeated at frequent scheduled intervals (e.g. daily) with results saved to memory.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to modify the method for performing optimization-based disease spread forecasting as taught by Sadilek and incorporate processing the retrospective timeseries data object to generate a plurality of temporally dynamic parameters as taught by Khan, with the motivation of minimizing the threat of unknown pathogens to human health, security, and economic activity, providing an improved method and system that is anticipatory in nature, which can forecast the local risks and consequences of continuously evolving global infectious disease activity (Khan Col 1 Lines 28-32 and Lines 51-54).

Claim(s) 2, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadilek (U.S. 20190148023 A1) in view of Khan (US 10394776 B2) in view of Holmes (US 20110093249 A1) in view of Choi (A Simple Approximate mathematical model to predict the number of severe acute respiratory syndrome cases and deaths) 

REGARDING CLAIM 2
Sadilek/Khan teaches the computer-implemented method of claim 1, wherein:  
the prospective disease spread forecast data object describes a prospective termination forecast, [Sadilek teaches at Para. 0032 that the computing system can receive, as an output of the machine-learned disease detection model, identification of a second plurality of users predicted to have the disease. The second plurality of users can be a subset of the first plurality of users. Thus, in some implementations, the computing system can input the search engine data, location data (e.g., location history data), and/or other feature data associated with a user into the machine-learned disease detection model and can receive a prediction from the machine-learned disease detection model as to whether such user is suffering from the disease. In some implementations, the prediction can indicate whether the user is currently suffering from the disease and/or whether the user suffered from the disease in the past and, if so, at what time in the past.]
Sadilek/Khan may not explicitly teach; however, Holmes teaches
the retrospective timeseries data object describes a retrospective containment count value, [Holmes teaches at Para. 0028 the model of the data comprises a plurality of states, wherein the plurality of states comprises one or more of: early infected individuals who are home quarantined, late infected individuals who are home quarantined, asymptomatic individuals who are home quarantined, early infected individuals quarantined in the whole neighborhood, late infected individuals quarantined in the whole neighborhood, asymptomatic individuals quarantined in the whole neighborhood, cumulative number of home quarantined asymptomatic individuals, and cumulative number of home quarantined symptomatic individuals.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to modify the method for performing optimization-based disease spread forecasting as taught by Sadilek/Khan and incorporate the generation of the retrospective containment count value as taught by Holmes, with the motivation of predicting the impact of such mitigation both in terms of reduction of mortality and morbidity and economic impact, providing an system that can help the government provide accurate, more reliable, and timely information that may reduce unnecessary avoidance behavior and save billions of dollars (Holmes Para.0005).

Sadilek/Khan/Holmes may not explicitly teach; however, Choi teaches
the prospective termination forecast is determined based at least in part on the retrospective containment count value and a termination probability parameter of the plurality of temporally dynamic parameters. [Choi teaches at Page 832 Section Predicting the number of SARS cases that the SIR (Susceptible-Infected-Recovered Model) can predict the number of deaths. The model requires the input parameters of basic reproductive number (containment count value), case fatality rate (termination probability parameter), incubation period, and duration of the disease to decide the number of predicted deaths.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to modify the method for performing optimization-based disease spread forecasting as taught by Sadilek/Khan, the retrospective containment count value as taught by Holmes, and incorporate the generation of the prospective termination forecast that is determined in part by the retrospective containment value and a termination probability parameter, with the motivation of proposing a simple approximate mathematical model for public health practitioners to predict the number of cases and deaths (Choi 831 Background).

REGARDING CLAIM 11
Claim(s) 11 is/ are analogous to Claim(s) 2, thus Claim(s) 11 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 2.

REGARDING CLAIM 20
Claim(s) 20 is/ are analogous to Claim(s) 2, thus Claim(s) 20 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 2.

Claim(s) 3-8 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadilek (U.S. 20190148023 A1) in view of Khan  (US 10394776 B2) in view of Holmes (US 20110093249 A1) in view of Perra (Modeling and Predicting Human Infectious Disease). 

REGARDING CLAIM 3
Sadilek/Khan teaches the computer-implemented method of claim 1, Sadilek also teaches, wherein: 
the prospective disease spread forecast data object describes a prospective recovery forecast, [Sadilek teaches at Para. 0032 that the computing system can receive, as an output of the machine-learned disease detection model, identification of a second plurality of users predicted to have the disease. The second plurality of users can be a subset of the first plurality of users. Thus, in some implementations, the computing system can input the search engine data, location data (e.g., location history data), and/or other feature data associated with a user into the machine-learned disease detection model and can receive a prediction from the machine-learned disease detection model as to whether such user is suffering from the disease. In some implementations, the prediction can indicate whether the user is currently suffering from the disease and/or whether the user suffered from the disease in the past and, if so, at what time in the past.]
Sadilek/Khan may not explicitly teach; however, Holmes teaches
the retrospective timeseries data object describes a retrospective containment count value, [Holmes teaches at Para. 0028 the model of the data comprises a plurality of states, wherein the plurality of states comprises one or more of: early infected individuals who are home quarantined, late infected individuals who are home quarantined, asymptomatic individuals who are home quarantined, early infected individuals quarantined in the whole neighborhood, late infected individuals quarantined in the whole neighborhood, asymptomatic individuals quarantined in the whole neighborhood, cumulative number of home quarantined asymptomatic individuals, and cumulative number of home quarantined symptomatic individuals.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to modify the method for performing optimization-based disease spread forecasting as taught by Sadilek and incorporate retrospective containment count value as taught by Holmes, with the motivation of predicting the impact of such mitigation both in terms of reduction of mortality and morbidity and economic impact, providing an system that can help the government provide accurate, more reliable, and timely information that may reduce unnecessary avoidance behavior and save billions of dollars (Holmes Para.0005).
Sadilek/Khan/Holmes may not explicitly teach, however Perra teaches
and the prospective recovery forecast is determined based at least in part on the retrospective containment count value and a recovery probability parameter of the plurality of temporally dynamic parameters. [Perra teaches at Pg.62 Section 4.2.2 The SIR Model that the third equation accounts for the increase of the recovered population due to the recovery process. The equation requires the input of recovery rate (µ) (recovery probability parameter) and the count of the infected (containment count) as i.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to modify the method for performing optimization-based disease spread forecasting as taught by Sadilek/Khan, the retrospective containment count value as taught by Holmes, and incorporate the prospective recovery forecast that is determined based at least in part on the retrospective containment count value and a recovery probability parameter as taught by Perra, with the motivation of providing different mathematical and computational approaches aimed at describing, modeling, and forecasting the diffusion of viruses (Perra Page 59 Abstract).

REGARDING CLAIM 4
Sadilek/Khan teach the computer-implemented method of claim 1, Sadilek also teaches, wherein: 
the prospective disease spread forecast data object describes a prospective containment forecast, [Sadilek teaches at Para. 0032 that the computing system can receive, as an output of the machine-learned disease detection model, identification of a second plurality of users predicted to have the disease. The second plurality of users can be a subset of the first plurality of users. Thus, in some implementations, the computing system can input the search engine data, location data (e.g., location history data), and/or other feature data associated with a user into the machine-learned disease detection model and can receive a prediction from the machine-learned disease detection model as to whether such user is suffering from the disease. In some implementations, the prediction can indicate whether the user is currently suffering from the disease and/or whether the user suffered from the disease in the past and, if so, at what time in the past.]
Sadilek/Khan may not explicitly teach; however, Holmes teaches
 the retrospective timeseries data object describes a retrospective infection count value and a retrospective containment count value, [ Holmes teaches at Para. 0028 the model of the data comprises a plurality of states, wherein the plurality of states comprises one or more of: early infected individuals, late infected individuals, asymptomatic individuals, early infected individuals who are hospitalized, late infected individuals who are hospitalized, cumulative number of total infected individuals, cumulative number of infected individuals who are not quarantined. Holmes teaches at Para. 0028 the model of the data comprises a plurality of states, wherein the plurality of states comprises one or more of: early infected individuals who are home quarantined, late infected individuals who are home quarantined, asymptomatic individuals who are home quarantined, early infected individuals quarantined in the whole neighborhood, late infected individuals quarantined in the whole neighborhood, asymptomatic individuals quarantined in the whole neighborhood, cumulative number of home quarantined asymptomatic individuals, and cumulative number of home quarantined symptomatic individuals.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to modify the method for performing optimization-based disease spread forecasting as taught by Sadilek and incorporate retrospective infection count value and a retrospective containment count value as taught by Holmes, with the motivation of predicting the impact of such mitigation both in terms of reduction of mortality and morbidity and economic impact, providing an system that can help the government provide accurate, more reliable, and timely information that may reduce unnecessary avoidance behavior and save billions of dollars (Holmes Para.0005).
Sadilek/Khan/Holmes may not explicitly teach, however Perra teaches
 and the prospective infection forecast is determined based at least in part on the retrospective infection count value, the retrospective containment count value, and a containment probability parameter of the plurality of temporally dynamic parameters. [Perra teaches at Page 62 Section 4.2.2 The SIR Model that the second equation describes the balance between the in-flow (infection process, first term), and the out-flow (recovery process, second term) in compartment i. The portion of people infected is determined based on the susceptible population and the force of the infection, which is based on infection count and the type of population (population size) and is the containment count from the previous reference.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to modify the method for performing optimization-based disease spread forecasting as taught by Sadilek/Khan, the retrospective infection count value and a retrospective containment count value as taught by Holmes, and incorporate the prospective infection forecast is determined based at least in part on the retrospective infection count value, the retrospective containment count value, and a containment probability parameter as taught by Perra, with the motivation of providing different mathematical and computational approaches aimed at describing, modeling, and forecasting the diffusion of viruses (Perra Page 59 Abstract).

REGARDING CLAIM 5
Sadilek/Khan teach the computer-implemented method of claim 1, Sadilek also teaches, wherein: 
the prospective disease spread forecast data object describes a prospective infection forecast, [Sadilek teaches at Para. 0032 that the computing system can receive, as an output of the machine-learned disease detection model, identification of a second plurality of users predicted to have the disease. The second plurality of users can be a subset of the first plurality of users. Thus, in some implementations, the computing system can input the search engine data, location data (e.g., location history data), and/or other feature data associated with a user into the machine-learned disease detection model and can receive a prediction from the machine-learned disease detection model as to whether such user is suffering from the disease. In some implementations, the prediction can indicate whether the user is currently suffering from the disease and/or whether the user suffered from the disease in the past and, if so, at what time in the past.]
Sadilek/Khan may not explicitly teach; however, Holmes teaches
the retrospective timeseries data object describes a retrospective infection count value and a retrospective susceptibility count value, [Holmes teaches at Para. 0028 the model of the data comprises a plurality of states, wherein the plurality of states comprises one or more of: early infected individuals, late infected individuals, asymptomatic individuals, early infected individuals who are hospitalized, late infected individuals who are hospitalized, cumulative number of total infected individuals, cumulative number of infected individuals who are not quarantined. Holmes teaches at Para. 0028 the model of the data comprises a plurality of states, wherein the plurality of states comprises one or more of: susceptible individuals, early exposed individuals, and late exposed individuals.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to modify the method for performing optimization-based disease spread forecasting as taught by Sadilek and incorporate a retrospective infection count value and a retrospective susceptibility count value as taught by Holmes, with the motivation of predicting the impact of such mitigation both in terms of reduction of mortality and morbidity and economic impact, providing an system that can help the government provide accurate, more reliable, and timely information that may reduce unnecessary avoidance behavior and save billions of dollars (Holmes Para.0005).
Sadilek/Khan/Holmes may not explicitly teach, however Perra teaches
 and the prospective infection forecast is determined based at least in part on: (I) the retrospective infection count value, (ii) the retrospective susceptibility count value, (iii) the heightened risk ratio parameter, (iv) the heightened risk infection probability parameter, (v) the non-heightened risk infection probability parameter, and (vi) the general susceptibility parameter. [Perra teaches at Page 62 Section 4.2.2 The SIR Model that the second equation describes the balance between the in-flow (infection process, first term), and the out-flow (recovery process, second term) in compartment i. The portion of people infected is determined based on the susceptible population and the force of the infection, which is based on infection count and the type of population (population size) and is the containment count from the previous reference.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to modify the method for performing optimization-based disease spread forecasting as taught by Sadilek/Khan, a retrospective infection count value and a retrospective susceptibility count value as taught by Holmes, and incorporate the and the prospective infection forecast is determined based at least in part on: (I) the retrospective infection count value, (ii) the retrospective susceptibility count value, (iii) the heightened risk ratio parameter, (iv) the heightened risk infection probability parameter, (v) the non-heightened risk infection probability parameter, and (vi) the general susceptibility parameter as taught by Perra, with the motivation of providing different mathematical and computational approaches aimed at describing, modeling, and forecasting the diffusion of viruses (Perra Page 59 Abstract).

REGARDING CLAIM 6
Sadilek/Khan teach the computer-implemented method of claim 1, Sadilek also teaches, wherein:
 the prospective disease spread forecast data object describes a prospective susceptibility forecast, [Sadilek teaches at Para. 0032 that the computing system can receive, as an output of the machine-learned disease detection model, identification of a second plurality of users predicted to have the disease. The second plurality of users can be a subset of the first plurality of users. Thus, in some implementations, the computing system can input the search engine data, location data (e.g., location history data), and/or other feature data associated with a user into the machine-learned disease detection model and can receive a prediction from the machine-learned disease detection model as to whether such user is suffering from the disease. In some implementations, the prediction can indicate whether the user is currently suffering from the disease and/or whether the user suffered from the disease in the past and, if so, at what time in the past.]
Sadilek/Khan may not explicitly teach; however, Holmes teaches
the retrospective timeseries data object describes a retrospective infection count value and a retrospective susceptibility count value, [Holmes teaches at Para. 0028 the model of the data comprises a plurality of states, wherein the plurality of states comprises one or more of: early infected individuals, late infected individuals, asymptomatic individuals, early infected individuals who are hospitalized, late infected individuals who are hospitalized, cumulative number of total infected individuals, cumulative number of infected individuals who are not quarantined. Holmes teaches at Para. 0028 the model of the data comprises a plurality of states, wherein the plurality of states comprises one or more of: susceptible individuals, early exposed individuals, and late exposed individuals.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to modify the method for performing optimization-based disease spread forecasting as taught by Sadilek and incorporate a retrospective infection count value and a retrospective susceptibility count value as taught by Holmes, with the motivation of predicting the impact of such mitigation both in terms of reduction of mortality and morbidity and economic impact, providing an system that can help the government provide accurate, more reliable, and timely information that may reduce unnecessary avoidance behavior and save billions of dollars (Holmes Para.0005).
Sadilek/Khan/Holmes may not explicitly teach, however Perra 
 teaches the prospective susceptibility forecast is determined based at least in part on: (i) the retrospective infection count value, (ii) the retrospective susceptibility count value, (iii) the heightened risk ratio parameter, (iv) the heightened risk infection probability parameter, (v) the non-heightened risk infection probability parameter, and (vi) the general susceptibility parameter. [Perra teaches at Pg. 62 Section 4.2.2 The SIR Model an equation that describes the first equation describes the infection process in a homogeneous mixed population. Susceptible individuals become infected through random encounters with Infected individuals. The parameters of the equation include the number of susceptible individuals (retrospective susceptibility count value) and the force of the infection, which is based on the infection count (retrospective infection count value) and the type of population (population size).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to modify the method for performing optimization-based disease spread forecasting as taught by Sadilek/Khan, retrospective infection count value and a retrospective susceptibility count value as taught by Holmes, and incorporate the prospective susceptibility forecast is determined based at least in part on: (i) the retrospective infection count value, (ii) the retrospective susceptibility count value, (iii) the heightened risk ratio parameter, (iv) the heightened risk infection probability parameter, (v) the non-heightened risk infection probability parameter, and (vi) the general susceptibility parameter as taught by Perra, with the motivation of providing different mathematical and computational approaches aimed at describing, modeling, and forecasting the diffusion of viruses (Perra Page 59 Abstract).

REGARDING CLAIM 7
Sadilek/Khan/Holmes/Perra teaches the computer-implemented method of claim 6, Holmes also teaches, wherein:
 the prospective disease spread forecast data object describes a prospective non- heightened risk forecast, [Holmes teaches at Para 0006 that the present invention provides a system for modeling a progression of a disease within a population, comprising: a static database component comprising static data related to the disease and/or the population; a dynamic database component comprising dynamic data about the population and individual subjects; and a computer modeling component that is configured to model the data in the static database component and the dynamic database component, thereby modeling the disease within the population. The disease can be an infectious disease or a chronic disease. Para 0009 teaches that the disease is a chronic disease or condition comprising diabetes, prediabetes, insulin resistance, metabolic disorder, obesity, or cardiovascular disease.] 
the retrospective timeseries data object describes a retrospective non-heightened risk count value, [Holmes teaches at Para. 0028 the model of the data comprises a plurality of states, wherein the plurality of states comprises one or more of: susceptible individuals (non-heightened risk count value).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to modify the method for performing optimization-based disease spread forecasting as taught by Sadilek/Khan and incorporate the prospective non- heightened risk forecast and a retrospective non-heightened risk count value as taught by Holmes, with the motivation of predicting the impact of such mitigation both in terms of reduction of mortality and morbidity and economic impact, providing an system that can help the government provide accurate, more reliable, and timely information that may reduce unnecessary avoidance behavior and save billions of dollars (Holmes Para.0005).
Sadilek/Khan/Holmes may not explicitly teach, however Perra also teaches 
Holmes may not explicitly teach and the prospective non-heightened risk forecast is determined based at least in part on the prospective susceptibility forecast, the retrospective non-heightened risk count value, and the non-heightened risk infection probability parameter. [Perra teaches at Pg. 62 Section 4.2.2 The SIR Model an equation that describes the first equation describes the infection process in a homogeneous mixed population. Susceptible individuals become infected through random encounters with Infected individuals. The parameters of the equation include the number of susceptible individuals (retrospective non-heightened risk count value) and the force of the infection, which is based on the infection count and the type of population (population size).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to modify the method for performing optimization-based disease spread forecasting as taught by Sadilek/Khan, retrospective infection count value and a retrospective susceptibility count value as taught by Holmes, and incorporate the prospective non-heightened risk forecast is determined based at least in part on the prospective susceptibility forecast, the retrospective non-heightened risk count value, and the non-heightened risk infection probability parameter as taught by Perra, with the motivation of providing different mathematical and computational approaches aimed at describing, modeling, and forecasting the diffusion of viruses (Perra Page 59 Abstract).


REGARDING CLAIM 8
Sadilek/ Khan/Holmes/ Perra teach the computer-implemented method of claim 6, Holmes also teaches wherein: 
the prospective disease spread forecast data object describes a prospective heightened risk forecast, [Holmes teaches at Para 0006 that the present invention provides a system for modeling a progression of a disease within a population, comprising: a static database component comprising static data related to the disease and/or the population; a dynamic database component comprising dynamic data about the population and individual subjects; and a computer modeling component that is configured to model the data in the static database component and the dynamic database component, thereby modeling the disease within the population. The disease can be an infectious disease or a chronic disease. Para 0009 teaches that the disease is a chronic disease or condition comprising diabetes, prediabetes, insulin resistance, metabolic disorder, obesity, or cardiovascular disease (prospective heightened risk forecast).] 
the retrospective timeseries data object describes a retrospective heightened risk count value, [Holmes teaches at Para. 0028 the model of the data comprises a plurality of states, wherein the plurality of states that comprises cumulative number of total infected individuals (heightened risk count).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to modify the method for performing optimization-based disease spread forecasting as taught by Sadilek/Khan and incorporate the prospective non- heightened risk forecast and a retrospective non-heightened risk count value as taught by Holmes, with the motivation of predicting the impact of such mitigation both in terms of reduction of mortality and morbidity and economic impact, providing an system that can help the government provide accurate, more reliable, and timely information that may reduce unnecessary avoidance behavior and save billions of dollars (Holmes Para.0005).
Sadilek/Khan/Holmes may not explicitly teach, however Perra 
Holmes may not explicitly teach and the prospective heightened risk forecast is determined based at least in part on the prospective susceptibility forecast, the retrospective heightened risk count value, and the heightened risk infection probability parameter. [Perra teaches at Pg. 62 Section 4.2.2 The SIR Model an equation that describes the first equation describes the infection process in a homogeneous mixed population. Susceptible individuals become infected through random encounters with Infected individuals. The parameters of the equation include the number of susceptible individuals (retrospective heightened risk count value) and the force of the infection, which is based on the infection count and the type of population (population size).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to modify the method for performing optimization-based disease spread forecasting as taught by Sadilek/Khan, retrospective infection count value and a retrospective susceptibility count value as taught by Holmes, and incorporate the prospective heightened risk forecast is determined based at least in part on the prospective susceptibility forecast, the retrospective heightened risk count value, and the heightened risk infection probability parameter as taught by Perra, with the motivation of providing different mathematical and computational approaches aimed at describing, modeling, and forecasting the diffusion of viruses (Perra Page 59 Abstract).

REGARDING CLAIM 12 
Claim(s) 12 is/ are analogous to Claim(s) 3, thus Claim(s) 12 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 3.

REGARDING CLAIM 13
Claim(s) 13 is/ are analogous to Claim(s) 4, thus Claim(s) 13 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 4.

REGARDING CLAIM 14
Claim(s) 14 is/ are analogous to Claim(s) 5, thus Claim(s) 14 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 5.

REGARDING CLAIM 15
Claim(s) 15 is/ are analogous to Claim(s) 6, thus Claim(s) 15 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 6.

REGARDING CLAIM 16
Claim(s) 16 is/ are analogous to Claim(s) 7, thus Claim(s) 16 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 7.

REGARDING CLAIM 17
Claim(s) 17 is/ are analogous to Claim(s) 8, thus Claim(s) 17 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thiagarajan et al (US 10366791 B1), which discloses a method, a system, and a computer program product for disease outbreak prediction analytics. The method includes calculating a respective correlation value for each outbreak attribute pair among a set of outbreak attributes for a data set regarding a disease and assigning a weight value for each outbreak attribute according to the correlation values. A risk value for the disease then may be determined according to the weight values.
Kass-Hout et. al (US 9727702 B2), which discloses a computer-implemented method for identifying and assessing public health events, and a corresponding system and apparatus, includes capturing public health-related information from structured and unstructured sources, extracting meta-data from the captured public health-related information, creating an index of the extracted meta-data; archiving the meta-data and the documents, where the index links meta-data to its associated document, processing the extracted meta-data according to one or more detection algorithms to determine if an anomaly exists, and where an anomaly exists, providing a public health event notification, and monitoring and evaluating the responses to the public health events.
Pastore et. Al (US 10185807 B2), which discloses a system and method is disclosed for the real-time active surveillance of disease. The system generates an outbreak detection model by analyzing the spending records of individuals who are known to be infected to identify purchases and purchase patterns that correlate to infection in the population with a disease. Based on the identified purchases, the system generates probabilistic identification criteria and merges the criteria to simulation models of infection spread by geography to generate a geospatial outbreak detection model. The system applies the generated model to spending records, in real time, to identify and monitor disease spread in the population. The system can also generate alerts if the likelihood that an individual is infected, or one or more individuals in a set or population is infected exceeds a threshold.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia K Edouard whose telephone number is (571)272-6084. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM (Out of Office First Friday of the Biweek).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.K.E./Examiner, Art Unit 3626                                                                                                                                                                                                        

/EVANGELINE BARR/Primary Examiner, Art Unit 3626